Citation Nr: 0316279	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-19-399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability evaluation for a 
gunshot wound, through and through, muscle groups XIX and XX, 
currently rated as 50 percent disabling.  

2.  Entitlement to an increased disability evaluation for a 
gunshot wound to the abdomen, with peritoneal adhesions, 
currently rated as 10 percent disabling.  

3.  Entitlement to an increased disability evaluation for a 
gunshot wound to the left arm, muscle group V, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1944 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Phoenix, Arizona, 
Regional Office (RO) that denied the veteran's claim for 
increased evaluations for the gunshot wound to muscle groups 
XIX and XX, currently rated as 50 percent disabling, the 
gunshot wound to the abdomen, with peritoneal adhesions, 
currently rated as 10 percent disabling, and the gunshot 
wound to the left arm, muscle group V, currently rated as 10 
percent disabling.  

The veteran submitted a claim for service connection for 
post-traumatic stress disorder in January 2003.  Since this 
matter has not been developed or certified for appeal, it is 
referred to the RO for appropriate action.

In January 2003, the veteran appeared at the RO at a travel 
Board hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
case is now ready for appellate review.  


REMAND

On November 9, 2000, prior to the initiation of this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminated the former statutory requirement 
that claims be well grounded.  This law also redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002).  

As noted, the VCAA redefined the obligations of VA with 
respect to notice and the duty to assist.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  The VCAA requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, in 
the statement of the case issued in November 2002, of the 
provisions of 38 C.F.R. § 3.159 (2002).  He was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  While nevertheless inadequate, the 
statement of the case advised the veteran that he had up to a 
year from the date of the letter to submit evidence in 
support of his claim.  However, the full one-year period has 
not elapsed, and the veteran has not waived this period of 
time in which to present evidence.  See generally, Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. May 1, 2003), (holding that 38 C.F.R. § 
19.9(a)(2)(ii) (2002) was inconsistent with the provisions of 
38 U.S.C.A. § 5103(a) and (b) (West 2002) because it afforded 
a veteran less than one year for the receipt of additional 
evidence).  As such, a remand in this case is required to 
allow the veteran the full time period to submit evidence in 
support of his claims.  

Finally, in the course of his January 2003 hearing, the 
veteran indicated that he received ongoing treatment at the 
VA Medical Center in Tucson, Arizona.  The most recent 
treatment records in the claims file are dated in January 
2001.  Consequently, it is incumbent upon VA to obtain the 
veteran's most recent treatment records in order to fully 
assess the level of current impairment for the service-
connected disabilities at issue.  

Accordingly, this case is REMANDED for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA, in addition to that 
described below, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  At 
the very least, the appellant should be 
provided a letter notifying him of the 
provisions of the VCAA and their effect on 
his particular claims.  This letter should 
also contain a statement disclosing the 
type of evidence that would be essential 
to the success of his claims, as well as a 
statement as to which portion of evidence, 
if any, is to be provided by the claimant 
and which, if any, VA will attempt to 
obtain for the claimant.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

2.  The RO should obtain copies of the 
veteran's treatment records from the VA 
Medical Center, Tucson, Arizona from 
January 2001.  The RO should also obtain 
from the veteran the names and addresses 
of all other medical care providers who 
treated the veteran for any of the 
disorders at issue since he filed his 
claim in December 2000.  After securing 
any necessary releases, the RO should 
obtain copies of the veteran's records 
from any providers identified by the 
veteran.  These records should be 
associated with the claims file.

3.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the veteran's claim.  If the claims remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



	                  
_________________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




